Title: To George Washington from John Story, 20 May 1789
From: Story, John
To: Washington, George



Sir
New York May 20th 1789

I have the honor to address you to offer myself as a Candidate for an Appointment under Goverment and beg leave to submit the following for Your Consideration.
I am a Native of Boston and served with a Merchant untill the commencement of the late War, when I entered the service of my Country as a Volunteer and served as such untill 1776. Infirm health prevented my Acceptance of a Commission at that early period, but Zealous in my Country’s Cause I accepted an Appointment under the Commissary of Military Stores, and in September 1776 was Appointed Pay Master to Colo. Hitchcocks Regiment. In June 1777 I was Appointed Quarter Master to General Glovers Brigade, and in October following was Appointed Deputy Quarter Master General to a division of the Northern Army, which Appointment of Deputy Qutr Master General I held untill General Greene left the Main Army to take command of the Southern Department, after which by his

particular desire I continued my Attention to the Business of the Quarter Masters department, under his direction, untill I effected a settlement with the Commissioner to that department, in 1784. For General Greenes opinion of my Conduct I beg leave to offer the inclosed Copy of a Letter from him. In September 1781, by the desire of Lord Sterling I joined his family as a Volunteer Aid de Camp, this I complied with as there was not Business sufficient in General Greenes department to employ my whole time.
In March 1785, I was Appointed Commissioner of Accounts for the State of Pennsylvania, and served under that Appointment untill the Ordinance of Congress of the 13th October 1786. For my Conduct during this Commission, I beg leave to refer you to the inclosed Certificate from John Nicholson Esqr. Comptroler for the State of Pennsylvania.
It was my Misfortune in the settlement of my Accounts in the Quarter Masters department, not to be allowed the depreciation on my Pay, as the Commissioner conceived the Resolutions of Congress did not extend to those in that Department, nor did he allow any Pay after the 21st of April 1781, as he considered me Acting in two capacities and would be paid as an Aid de Camp, which Obliged me to Apply to Congress in February 1785, but I have received no Compensation for near three years Service.
The State of Massachusetts, after I had settled my public Accounts, made me an Allowance on Account of Depreciation, but much less than the real Balance due me to the 4th of August 1780.
Since the commencement of the late War my time has been employed in public service, excepting about two years. Being deprived of health and of the little property I had, by the failure of a friend in Trade, to whom I had lent the greatest part of my Interest, I was prevented from persuing that vocation I intended in early life, that I have engaged in no private Business, which constrains me to solicit your Notice, and I hope my situation will plead my excuse for being thus troublesome.
Should my former services and present situation be considered as an inducement for you to honor me with an Appointment; I hope my attention to the public Interest, will be such, as

to the greatest acknowlidgement I can make for the favor confered. I have the honor to be with the Most profund Respect Sir Your Most Obedient Humble Servant

Jno. Story

